Citation Nr: 1718865	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to May 9, 2013, in excess of 50 percent from May 9,2013 to October 12, 2014, and in excess of 70 percent from October 13, 2014 for service-connected posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).

2.  Entitlement to an effective date earlier than March 13, 2009 for the grant of service connection for atopic dermatitis.

3.  Entitlement to an effective date earlier than October 13, 2014 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1988 to February 1989, September 1990 to March 1991, and from February 1994 to January 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011, April 2012, and December 2014 of the RO in San Diego, California.

In October 2011, the RO granted service connection for PSTD, rated as 30 percent disabling, effective December 9, 2010.  The RO subsequently issued a rating decision in May 2012 and increased the evaluation for the Veteran's service-connected PTSD to 50 percent effective from May 9, 2013.  In July 2013, the RO granted a 70 percent evaluation for PTSD, effective October 13, 2014.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In the April 2012 rating decision, the RO granted an increased 60 percent evaluation effective from May 16, 2011 for the Veteran's service connected chronic nummular dermatitis, previously atopic dermatitis.  The Veteran appealed the rating assigned as well as the effective date of the grant of service connection.  

In the December 2014 rating decision, the RO granted entitlement to a TDIU, effective October 13, 2014.  

The Veteran also appealed the October 2011 denial regarding entitlement to service connection for severe headaches, fatigue, and joint pain.  Subsequently, in December 2013, prior to his case being certified to the Board, he withdrew his appeal for those issues as well as for the increased rating for atopic dermatitis. 38 C.F.R. § 20.204 (2016).  In addition, following September 2013 and May 2014 rating decisions, the Veteran appealed issues regarding entitlement to service connection for anemia, right ear hearing loss, amyotropic lateral sclerosis, and traumatic brain injury and entitlement to increased ratings for service-connected hearing loss and chronic nummular dermatitis.  Statements of the Case were issued and the Veteran did not perfect an appeal as to these issues.  Therefore, the above mentioned claims are no longer at issue and are not on appeal before the Board. 

In a July 2015 rating decision, the RO declined to reopen the claims for service connection for anemia, chronic fatigue syndrome (claimed as fatigue), and fibromyalgia (claimed as joint pain).  The Veteran filed a Notice of Disagreement (NOD) in August 2015.  The RO has not yet issued a Statement of the Case (SOC), but appears to be in the process of doing so.  Thus, the Board will refrain from remanding these issues at this time. Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2016, the Veteran withdrew his request for a Board hearing.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).

The Board notes that additional records have been associated with the Veteran's claims file since the December 2014 Supplemental SOC (SSOC) was issued.  This evidence has not yet been considered by the agency of original jurisdiction (AOJ).  If an SOC is prepared before the receipt of additional evidence, an SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2016), unless the additional evidence is duplicative or not relevant to the issues on appeal.  The records are thus not pertinent as to whether the Veteran is entitled to an earlier effective date for the grant of service connection for atopic dermatitis. Thus, there is no prejudice to the Veteran in the Board's rendering a decision on the issue decided herein.

The issues of entitlement to an increased rating for PTSD and entitlement to an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed his initial claim for service connection for atopic dermatitis in March 2009.  Service connection for atopic dermatitis was granted in a June 2009 rating decision, effective March 13, 2009.  The Veteran did not perfect an appeal following the June 2009 decision.


CONCLUSION OF LAW

The Veteran's free-standing claim for an effective date earlier than March 13, 2009 for the grant of service connection atopic dermatitis is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

However, regarding the matter of an earlier effective date, as discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for an earlier effective date for service connection for atopic dermatitis. See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Date

The Veteran contends that an effective date prior to March 13, 2009 is warranted for the grant of service connection for atopic dermatitis.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

The Veteran had active service from June 1988 to February 1989, September 1990 to March 1991, and from February 1994 to January 1995.

In March 2009, the Veteran submitted a claim for VA compensation benefits for a skin condition.  The Veteran has stated that he submitted a claim in 1995 and that VA treatment records including laboratory studies dated in 1995 provide evidence of such claim.  See July 2012 statement.  However, a 1995 claim regarding service connection for atopic dermatitis is not of record, although a 1992 claim for dental issues is of record.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'" Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc . v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Courts presume that, "in the absence of clear evidence to the contrary," public officers have "'properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The appellant has not presented any clear evidence indicating that VA lost any claim which he filed.  As such, the presumption of regularity attaches, and the Board finds that VA did not receive a claim for atopic dermatitis from the appellant prior to March 2009. 

A June 2009 rating decision granted service connection for atopic dermatitis and assigned a 10 percent disability rating, effective March 13, 2009.  The Veteran was notified of this decision by a letter dated in July 2009.  He filed a NOD regarding the effective date received in August 2009.  A SOC was issued in February 2010.  The Veteran did not perfect an appeal as to the issue of entitlement to an earlier effective date for the grant of service connection for atopic dermatitis.

Thus, the Board finds that the Veteran did not timely perfect an appeal of the June 2009 decision regarding the effective date of the grant of service connection for atopic dermatitis; and that decision regarding the effective date became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 (2016).

The Veteran did submit a substantive appeal in June 2010 indicating that he was only disagreeing with the evaluation of atopic dermatitis.  Thereafter, the RO issued an April 2012 decision, in which it granted an increased rating to 60 percent, effective May 16, 2011.  The Veteran continued the appeal regarding the increased rating claim, but later withdrew that claim in December 2013.

In June 2012, subsequent to the April 2012 rating decision, the Veteran submitted a statement including a request for an earlier effective date reflective of his purported original claim filing which he stated was in 1995.   

The Veteran's current claim represents a free-standing earlier effective date claim which is challenging the prior final decision.  In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision). 

In this case, the effective date of the grant of service connection for atopic dermatitis assigned in the June 2009 rating decision was not timely appealed, and the Veteran has not alleged clear and unmistakable error (CUE) in the 2009 decision.

In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).


ORDER

The claim for entitlement to an effective date earlier than March 13, 2009 for the grant of service connection for atopic dermatitis is dismissed.


REMAND

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in May 2014.  In this case, however, the record reflects that his PTSD symptoms have worsened since the May 2014 VA examination.  The Veteran provided an private vocational assessment dated in October 2014, wherein it was noted that the Veteran's PTSD symptomatology produced vocational limitations which would prevent the performance of any substantial gainful occupation.  The prior VA examination reports found that the Veteran's level of impairment due to his mental disorder to be no worse than occupational and social impairment with reduced reliability and productivity.  Specifically, the July 2011 VA examination report reflects that the Veteran's psychiatric impairment is such that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The May 2014 VA examination report reflects that the Veteran's mental disorder symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Board finds the October 2014 statements to be evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As noted above, the Veteran's claim for an initial increased rating for his service-connected atopic dermatitis was previously on appeal, however it is no longer before the Board.  In a June 2010 statement, the Veteran stated that his skin disability affected his ability to hold or get a job.  Thus, TDIU was also raised as part of the Veteran's claim for an increased initial rating for his service-connected atopic dermatitis.  As such, in consideration of the appropriate effective date, the Board has jurisdiction to consider TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that every claim for a higher evaluation includes a claim for TDIU where the appellant contends that his or her service-connected disabilities prevent employment).  As any decision with respect to the claim for increased rating may affect the claim for an earlier effective date for TDIU, that claim is inextricably intertwined with the claim on appeal; as such, adjudication of the TDIU effective date claim is deferred until adjudication of the increased rating claim.  

In addition, with regard to the proper effective date for TDIU, a retrospective medical opinion is needed.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). 

VA treatment records dated through December 2013 are of record.  While the Veteran's claims are in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all updated VA treatment records dated since December 2013.

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD with depressive disorder.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD with depressive disorder in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered. 

The VA examiner should provide an opinion as to the extent of functional impairment caused by the Veteran's service-connected PTSD with depressive disorder.

3.  Obtain a retrospective VA opinion as to the combined functional impact of the Veteran's service-connected disabilities prior to October 13, 2014, given his education and occupational experience.  

4.  If it is determined that the Veteran is unable to obtain and retain substantially gainful employment for any period on appeal prior to the period when schedular requirements for TDIU have been met, consider referring the claim for an extraschedular rating for TDIU to the Under Secretary for Benefits or the Director of Compensation Service.

5.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


